DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-16 drawn to a semiconductor memory device classified in H01L 27/11582. 
Claims 17-19, drawn to a method of manufacturing a semiconductor memory device classified in G11C 5/025. 
	Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, another alternative method comprising forming a first portion of the stacked portion including a portion of the first sacrificial member and a portion of the first insulating layer, then forming a second insulating layer adjacent to the first portion of the stacked portion and having the same height with the stacked portion and a defined width, then forming another portion of the first stacked portion adjacent to the second insulating layer, wherein the other portion of the first stacked . 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention.
 Upon election of invention I, the applicant is further required under 35 U.S.C. 121 to elect on of the following disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
A.	An embodiment of Figs. 3-8 and 20
B.	An embodiment of Figs. 21-22  
C.	An embodiment of Fig. 27
The species are independent or distinct because species A has the memory device comprising the conductive film physically contact the block insulating film in the 
Upon election of invention II, the applicant is further required under 35 U.S.C. 121 to elect on of the following disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
D.	 A method in Figs. 4 and 9-19
E.	A method in Figs. 21-26
F. 	A method in Fig. 27
The species are independent or distinct because species D has the method of forming the memory device comprising the conductive film physically contact the block insulating film in the carved part (see Figs. 6 and 8); while Species E has the method of forming the memory device comprising additional insulating film between the conductive film and the block insulating film in the curved part that is different from Species D (see Figs. 21-22); while Species F has the method of forming the memory device comprising the block insulating film continuously formed between adjacent memory pillar and on the side surface of the insulator that is different from Species D and E (see Fig. 27). In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 (a) the Species have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the Species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one Species would not likely be applicable to another Species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CUONG B NGUYEN/
Primary Examiner, Art Unit 2818